NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ISAIAS ALVARENGA-ALVAREZ, AKA                   No.    16-71251
Jesus Hernandez-Lopez,
                                                Agency No. A073-997-041
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Isaias Alvarenga-Alvarez, a native and citizen of Honduras, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his applications for cancellation of

removal, asylum, withholding of removal, and protection under the Convention


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Conde Quevedo v.

Barr, 947 F.3d 1238, 1241 (9th Cir. 2020). We dismiss in part and deny in part the

petition for review.

         We lack jurisdiction to review the agency’s determination that petitioner

failed to show exceptional and extremely unusual hardship to a qualifying relative.

See 8 U.S.C. § 1252(a)(2)(B); Patel v. Garland, ––– U.S. ––––, 142 S. Ct. 1614,

1622-23 (2022) (where the agency denies a form of relief listed in 8 U.S.C.

§ 1252(a)(2)(B)(i), federal courts have jurisdiction to review constitutional claims

and questions of law, but not factual findings and discretionary decisions). The

petition does not raise a colorable legal or constitutional claim over which we

retain jurisdiction. See 8 U.S.C. § 1252(a)(2)(D).

         In his opening brief, Alvarenga-Alvarez does not raise and therefore waives

any challenge to the agency’s dispositive determination that his asylum application

was untimely. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir.

2013) (issues not specifically raised and argued in a party’s opening brief are

waived). Thus, we deny the petition for review as to Alvarenga-Alvarez’s asylum

claim.

         Substantial evidence supports the agency’s determination that Alvarenga-

Alvarez failed to establish that the harm he experienced or fears was or would be



                                           2
on account of an actual or imputed political opinion. See Sagaydak v. Gonzales,

405 F.3d 1035, 1042 (9th Cir. 2005) (“To establish a nexus to the political opinion

ground, the [petitioner] must show (1) that [the petitioner] had either an affirmative

or imputed political opinion, and (2) that [the petitioner was] targeted on account

of that opinion.”); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(an applicant’s “desire to be free from harassment by criminals motivated by theft

or random violence by gang members bears no nexus to a protected ground”).

Thus, Alvarenga-Alvarez’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT protection

because Alvarenga-Alvarez failed to show it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

Honduras. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3